      3:21-cv-01651-RBH       Date Filed 06/03/21    Entry Number 1   Page 1 of 36




                    42IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA

BRAD KEITH SIGMON,                        )   No._____________
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )   DEATH PENALTY CASE
                                          )   Execution date: June 18, 2021
BRYAN P. STIRLING, in his official        )
capacity as the Director of the South     )
Carolina Department of Corrections        )
                                          )          COMPLAINT FOR TEMPORARY,
and                                       )         PRELIMINARY, AND INJUNCTIVE
                                          )           RELIEF AND DECLARATORY
SOUTH CAROLINA DEPARTMENT                 )                   JUDGMENT
OF CORRECTIONS,                           )
                                          )
              Defendants.                 )




MEGAN E. BARNES                                 JOHN H. BLUME
Fed. ID # 13283                                 Fed. ID #1360
JUSTICE 360                                     159 Hughes Hall
                                                Ithaca, NY 14853
900 Elmwood Ave, Suite 200                      (607) 255-1030
Columbia, SC 29201
(803) 765-1044

GERALD W. KING                                  JOSHUA SNOW KENDRICK
Application for pro hac vice pending            Fed. ID # 9037
FEDERAL PUBLIC DEFENDER                         KENDRICK & LEONARD, P.C.
Capital Habeas Unit                             506 Pettigru (29601)
129 West Trade, St., Ste 300                    P.O. Box 6938
Charlotte, NC 29202                             Greenville, SC 29606
(704) 688-6946                                  (864) 760-4000
      3:21-cv-01651-RBH         Date Filed 06/03/21       Entry Number 1       Page 2 of 36




                            INTRODUCTION AND OVERVIEW

       1.      Plaintiff Brad Keith Sigmon is scheduled to be executed on Friday June 18, 2021

at 6:00 P.M. Although South Carolina’s newly enacted statute (S.C. Code Ann. § 24-3-530 (2021))

provides for execution by multiple methods, Defendants intend to execute Plaintiff by

electrocution because the other statutory options (lethal injection and firing squad) are

“unavailable.” Lethal injection, which Plaintiff intends to select as his method of execution,

however, is not “unavailable,” as evidenced by thirteen states and the federal government having

carried out dozens of executions by lethal injection in recent years. Rather, what Defendants

apparently mean by “unavailable” is simply that electrocution is more convenient, expedient, or

possibly less expensive.

       2.      Lethal injection is the primary method of execution in every jurisdiction that retains

the death penalty in the United States, and had been South Carolina’s primary method of execution

since it was adopted on June 8, 1995. South Carolina made lethal injection the default method of

execution because it is “more humane than dying in the electric chair.” Legislative Watch: Death

Penalty, The Times & Democrat (Orangeburg, S.C.), Mar. 2, 1985, at 2B. 1 Thus, at the time of

Plaintiff’s crime in 2001 and sentencing in 2002, South Carolina law provided that his execution

would be carried out by lethal injection, unless he affirmatively selected electrocution or lethal

injection was found by a court to be unconstitutional. See S.C. Code Ann. § 24-3-530 (1995).

       3.      South Carolina and every other death penalty jurisdiction have turned away from

electrocution because of “its specter of excruciating pain and its certainty of cooked brains and


1
  Of the nation’s 1,533 executions since 1976, nearly 90% (1,350) have been by lethal injection.
Execution Database, Death Penalty Information Center, https://deathpenaltyinfo.org/
executions/execution-database (last visited May 25, 2021, as were all other websites visited). In
the same period, only 163 executions have been by electrocution, with more than 140 of these
occurring in the 70s, 80s, and 90s. Id. Three people have been executed by firing squad, equal to
the number of people hanged. Id.


                                                -1-
      3:21-cv-01651-RBH          Date Filed 06/03/21      Entry Number 1        Page 3 of 36




blistered bodies.” See Dawson v. State, 554 S.E.2d 137, 144 (2001); see also State v. Mata, 745

N.W.2d 229, 269–78 (2008) (detailing the horrors of electrocutions). By compelling Sigmon to

die in their century-old electric chair, Defendants subject him to a substantial risk of excruciating

pain, terror, and certain bodily mutilation that contravenes evolving standards of decency, offends

basic principles of human dignity, and violates and the Eighth Amendment’s prohibition on cruel

and unusual punishment. Contrary to Defendants’ assertions, lethal injection is a readily available

alternative that would significantly reduce the risk posed by the electric chair. This Court should

declare electrocution unconstitutional and permanently enjoin Defendants from electrocuting

Plaintiff to death.

                                                 I.
                                         JURISDICTION

        4.      Jurisdiction of this matter arises under 42 U.S.C. § 1983, 28 U.S.C. § 1331, 28

U.S.C. § 1343, 28 U.S.C. § 2201, and 28 U.S.C. § 2202.

                                                 II.
                                     NATURE OF ACTION

        5.      This is a civil action for declaratory and injunctive relief brought by Plaintiff for

violations and threatened violations of his rights pursuant to the Eighth and Fourteenth

Amendments to the United States Constitution.

        6.      Plaintiff is a death-sentenced prisoner who has completed the ordinary appeals

process and whose crime and sentencing occurred before the May 2021 change to South Carolina’s

execution law. See App. at 2097, 2385, ECF Nos. 33-3, 33-5, Sigmon v. Stirling, No. 8:13-cv-

01399-RBH, (D.S.C.); see also S.C. Code Ann. § 24-3-530 (2021) (amending the statute to allow

for firing squad executions and making electrocution, instead of lethal injection, the default method




                                                -2-
      3:21-cv-01651-RBH         Date Filed 06/03/21       Entry Number 1       Page 4 of 36




of execution). Defendants are the individual and agency charged by state law with carrying out

Plaintiff’s execution.

       7.      In January 2021, Plaintiff completed federal habeas review and received a warrant

for his execution pursuant to In Re Stays of Execution in Capital Cases, 471 S.E. 2d 140 (S.C.

1996). His execution was scheduled for February 12, 2021. Plaintiff did not select electrocution,

and no court has held that lethal injection is unconstitutional. Under controlling law, Plaintiff was

set to die by lethal injection. See S.C. Code Ann. § 24-3-530 (1995). But the South Carolina

Department of Corrections (SCDC) failed to acquire the execution drugs, and Plaintiff’s execution

was stayed by the South Carolina Supreme Court. After the stay, the General Assembly amended

the statute to bypass Plaintiff’s right to die by lethal injection. See id. § 24-3-530 (2021).

Defendants now seek to execute Plaintiff in the electric chair.

       8.      Electrocution violates Plaintiff’s constitutional right to be free from cruel and

unusual punishment. Plaintiff seeks a preliminary and permanent injunction preventing

Defendants from carrying out his execution by electrocution.

                                                III.
                                            PARTIES

       9.      Plaintiff Brad Keith Sigmon is a citizen of South Carolina under a sentence of death

and in the custody of Defendant SCDC, which is led by Defendant Stirling. Plaintiff is incarcerated

at the Edisto Unit of Broad River Correctional Institution (BRCI) in Columbia, South Carolina.

Unless this Court grants injunctive relief, Plaintiff will be electrocuted at BRCI on June 18, 2021.

       10.     Defendant SCDC is the state agency in South Carolina charged with overseeing the

custody and care of individuals incarcerated in South Carolina. It is also charged with carrying out

and providing equipment for executions. S.C. Code Ann. § 24-3-520, § 24-3-540.




                                                -3-
      3:21-cv-01651-RBH           Date Filed 06/03/21        Entry Number 1       Page 5 of 36




        11.      Defendant Bryan P. Stirling is the Director of SCDC and is a citizen and resident

of South Carolina. He is charged with overseeing and carrying out executions in South Carolina.

See id. § 24-3-510. Defendant Stirling is sued in his official capacity for the purpose of obtaining

declaratory and injunctive relief.

        12.      Defendants are acting in their respective official capacities with respect to all acts

described herein, and their actions are under the color and authority of South Carolina law. Upon

information and belief, unless preliminarily and permanently enjoined, each Defendant intends to

act in his or her official capacity and under the authority of state law to execute Plaintiff in the

electric chair in violation of his constitutional rights.

                                                   IV.
                                                FACTS

        13.      In 2016, Defendant Stirling announced publicly that the South Carolina Department

of Correction’s lethal injection “drugs had expired [in 2013], and [he and SCDC] were going to

have a hard time obtaining the drug [pentobarbital].” John Monk, Controversial bill proposed to

get    stalled     SC    executions     back     on      track,   The    State,    Mar.     6,    2016,

https://www.thestate.com/news/local/article64471007.html. Since then, South Carolina, unlike

other states, has failed to take the necessary steps to obtain lethal injection drugs. Defendants

declined to ask the Legislature for funding to construct their own compounding pharmacy to make

lethal injection drugs because, as Stirling said, “it just didn’t make a lot of sense to use tax dollars

to buy something we could get for a lot less on the open market.” Id.

        14.      Additionally, attempts to enact a law that would have shielded the identity of drug

manufacturers and compounding pharmacies failed in prior sessions of the General Assembly.

E.g., S. 553, 121st Session (2015-2016); H. 3853 121st Session (2015-2016); S. 871, 122nd

Session (2017-2018); H. 4629, 122nd Session (2017-2018); H. 3354, 123rd Session (2019-2020).


                                                  -4-
      3:21-cv-01651-RBH           Date Filed 06/03/21       Entry Number 1         Page 6 of 36




In the most recent legislative session, lawmakers made no attempt at passing a shield law, and

Defendants did not request the General Assembly to enact such a provision.

        15.      Meanwhile, other jurisdictions have continued carrying out executions by lethal

injection. For example, in October 2013, the same month Defendant Stirling took over at SCDC,

Texas carried out its first lethal injection using pentobarbital from a compounding pharmacy. Since

then, Texas has carried out 70 executions by lethal injection. Execution Database, DPIC.

Additionally, the federal government and at least seven other states—Georgia, Oklahoma,

Virginia, Ohio, Mississippi, Louisiana, and Pennsylvania—have purchased lethal injection drugs

from compounding or importing pharmacies.

        16.      Within the last few months, Arizona secured a new batch of pentobarbital. Jacques

Billeaud, Arizona finds death penalty drug after hiatus in executions, AP News, March 5, 2021,

https://apnews.com/article/arizona-phoenix-executions-6f0ce846e174119635509e0c16b9ac1d. In

the eight years that Defendants have claimed the execution drugs are unavailable, 13 states and the

federal government have carried out 207 lethal injection executions, including thirteen by the

federal government in the past twelve months. Execution Database, DPIC. Indeed, Texas carried

out the fourth lethal injection of the year on May 19, less than a week after South Carolina

statutorily eliminated Plaintiff’s right to die by lethal injection. See id. All lethal injections in the

last year have been by a single dose of pentobarbital. Excluding South Carolina, four executions

are currently scheduled for 2021, all of which will be carried out with a single dose of

pentobarbital.

        17.      In January, Plaintiff completed federal habeas review, and his execution was set for

February 4, 2021. Although Defendants knew they did not have the drugs necessary to carry out

an execution, they began the process of preparing Plaintiff for his execution and asked him to




                                                  -5-
      3:21-cv-01651-RBH          Date Filed 06/03/21     Entry Number 1       Page 7 of 36




choose between lethal injection and electrocution. At the time, SCDC would not reveal its

execution protocols, so Plaintiff did not select a method, knowing his refusal would trigger the

default method of lethal injection. Defendants, however, still had not acquired the drugs. The

Supreme Court of South Carolina vacated the execution notice and stayed Plaintiff’s execution

until Defendant SCDC could perform the execution.

       18.     After Plaintiff’s and two other prisoners’ execution stays, South Carolina became

the first and only state in the country to enact an execution method scheme that is less humane

than the earlier scheme. See S.C. Code Ann. § 24-3-530 (2021). In doing so, the General Assembly

effectively made electrocution the mandatory method of execution in South Carolina. The statute

makes electrocution the default method of execution and purports to give death-sentenced

prisoners an option to die by firing squad. See id. The 2021 legislation is the first to break with

more than 100 years of American jurisdictions implementing more humane methods of executions,

which has culminated with lethal injection being the dominant method in every other death penalty

jurisdiction in the United States.

       19.     According to the Supreme Court of the Unites States, lethal injection is “the most

humane [execution method] available.” Baze v. Rees, 553 U.S. 35, 62 (2008); see also Barr v. Lee,

140 S. Ct. 2590, 2591 (2020) (observing that a single dose of pentobarbital is “widely conceded to

be able to render a person fully insensate and does not carry the risks of pain that some have

associated with other lethal injection protocols” (internal quotations omitted)). There is a

“consensus among the States and the Federal Government that lethal injection is the most humane

method of execution.” Workman v. Bredesen, 486 F.3d 896, 907 (6th Cir. 2007).

       20.     On the other hand, electrocution, which has been rejected as a primary method of

execution by every other jurisdiction that retains the death penalty, and which is not used as a




                                               -6-
      3:21-cv-01651-RBH          Date Filed 06/03/21      Entry Number 1        Page 8 of 36




method of execution anywhere else in the world, carries a heightened risk of an excruciating death,

mutilates the prisoner’s body, and offends basic concepts of human dignity. Even under “ideal”

conditions, electrocutions often go horribly wrong. John P. Wikswo, Jr. Aff. ¶ 11–12, 14–15 (April

27, 2021), attached as Exhibit 1. An electrocuted person can experience a slow, painful death by

suffocation as his internal organs are slowly cooked. Mata, 745 N.W.2d 269–78. Once the switch

is thrown, the prisoner’s muscles will all be stimulated to full contraction, his organs can boil, his

head may catch fire, his eyes may pop out, his body will likely blister, and the smell of his burnt

flesh will permeate the room. Glass v. Louisiana, 471 U.S. 1080, 1087–88 (1985) (Brennen, J.,

dissenting from denial of certiorari); see also Dawson, 554 S.E.2d at 143; Jonathan L. Arden Aff.

¶¶ 9–10 (May 14, 2021), attached as Exhibit 2. Additionally, the executed individual may bleed

from his nose and eyes as well as defecate and urinate on himself.

       21.     Importantly, having to litigate Plaintiff’s claim under an execution warrant is the

Defendants’ own doing. They and the General Assembly have known since at least 2013 that

SCDC did not have lethal injection drugs and would have trouble getting them. They also knew

that a cohort of persons under sentence of death were nearing the end of the ordinary appeals

process and that their execution dates would be set automatically. Indeed, Defendants waited until

Plaintiff was under the February execution warrant before informing the Supreme Court of South

Carolina that they could not carry out a lethal injection. Then, instead of finding a way to get the

drugs like 14 other jurisdictions have done, Defendants pressured the legislature to make

electrocution the default method of execution. The new law went into effect on May 14, 2021.

Five days later, SCDC notified the South Carolina Supreme Court that it is prepared to carry out

an execution by electrocution and that it is the only method they are prepared to use. See

Electrocution Letter (May 19, 2021), attached as Exhibit 3. The South Carolina Supreme Court




                                                -7-
      3:21-cv-01651-RBH         Date Filed 06/03/21      Entry Number 1       Page 9 of 36




ordered Defendants to carry out Plaintiff’s execution in an order entered on May, 27, 2021.

Defendants now intend to execute Plaintiff in SCDC’s century-old electric chair on June 18, 2021.

                         History of Electrocution in the United States
                                     and South Carolina

       22.     Toward the end of the 19th century, jurisdictions began looking for more humane

methods of executions, largely because of repeated botched hangings combined with the growing

public discomfort from the parallels between lynchings and state-sanctioned hangings. See

Elbridge T. Gerry, Capital Punishment by Electricity, 149 N. AM. REV. 321, 322–24 (1889).

       23.     In 1888, following an investigation conducted by a Commission tasked with

discovering a more humane means of execution, New York became the first state in the country to

adopt electrocution as a method of execution. This was largely a historical accident. One of the

Governor’s appointees to the Commission was Dr. Alfred Southwick, a dentist from Buffalo, New

York. He suggested using electricity as an alternative to hanging largely because he had witnessed

what he thought to be the fast and painless death of an individual who accidently touched an

electric generator. Southwick enlisted Thomas Edison in his efforts to persuade the Commission

to propose using electricity to carry out executions. Edison agreed to help Southwick primarily for

commercial reasons. He was then losing what has been deemed the “battle of the currents”; George

Westinghouse’s alternating current (AC) brand of electricity was more efficient and less expensive

that Edison’s direct current (DC) system. Deborah Denno, Is Electrocution an Unconstitutional

Method of Punishment? The Engineering of Death Over the Century, 35 WM. & MARY L. REV.

551, 567-73 (1994).

       24.     Edison believed that if he could associate AC with causing death, it would diminish

consumers’ enthusiasm for AC current and give his DC system an advantage in the marketplace.

And so Edison informed Southwick and the Commission that the current from one of



                                               -8-
     3:21-cv-01651-RBH          Date Filed 06/03/21       Entry Number 1        Page 10 of 36




Westinghouse’s AC machines could “even by the slightest contacts, produce instantaneous death.”

Id. at 571. Given Edison’s fame, his opinion carried the day and the Commission recommended,

and the New York legislature subsequently enacted, an execution law embracing death by

electrocution. Id. at 571-72.

       25.     When William Kemmler was condemned to die in New York’s electric chair, he

challenged its use under state and federal law. His appeals were financed by George Westinghouse

as part of a last-ditch effort to prevent AC from being used for execution purposes. The case

eventually made its way to the Supreme Court of the United States. Kemmler’s attorneys argued

that electrocution constituted “a cruel and unusual punishment.” In re Kemmler, 136 U.S. 436, 439

(1890). The Supreme Court rejected Kemmler’s arguments but did not reach the Eighth

Amendment issue as the amendment had not yet been incorporated against the states. Id. at 448–

49. The Court determined that New York had adopted electrocution “in the effort to devise a more

humane method” of execution and that the enactment of the statute was therefore “within the

legitimate sphere of the legislative power of the state.” Id. It then deferred to the reasoning of the

New York state courts: “the evidence is clearly in favor of the conclusion” that “electrical science”

had made it possible to “generate and apply to the person of the convict a current of electricity of

such known and sufficient force as certainly to produce instantaneous, and therefore painless,

death.” Id. at 443.

       26.     Despite this statement, there has never been any scientific support for the

proposition that death by electrocution is instantaneous and painless. Many of the tests conducted

by the designer of New York’s electric chair did not result in the immediate or painless deaths of

the animals used in the electrocution events. See Thomas P. Hughes, Harold P. Brown and the

Executioner’s Current: an Incident in the AC-DC Controversy, 32 The Business History Review




                                                -9-
     3:21-cv-01651-RBH           Date Filed 06/03/21      Entry Number 1        Page 11 of 36




2, 148 (1958) (noting that some of the effects of the electricity on the animals were “heartrending

in the extreme”). But one of Kemmler’s legal conclusions is viable and relevant here—

“Punishments are cruel when they involve torture or a lingering death . . . . something more than

the mere extinguishment of life.” 136 U.S. at 447. The expert declarations attached as Exhibits 1

& 2 refute any argument that death in the electric chair is quick and painless but rather reveal it to

involve torture and lingering death. See Affidavits of John P. Wikswo and Jonathan L. Arden.

       27.     Kemmler was the first person to die in an electric chair in the United States. When

the executioners applied the first burst of 1000 volts of electricity, Kemmler did not die. They

applied a second burst of 2000 volts, and it eventually killed him. In the process, Kemmler’s hair

caught fire, his skin was charred, his blood vessels burst, and the room filled with the stench of

cooked human flesh. Stuart Banner, The Death Penalty: An American History 186 (2002). The

autopsy revealed “extensive charring” of Kemmler’s body. One doctor who witnessed the

execution said, “I want never again to witness anything like that. You may kill a man—but kill

him.” Denno, 35 WM. & MARY L. REV. at 601.

       28.     Despite the horror of Kemmler’s death, the lack of scientific or empirical support

for the underlying assumption that death by electrocution was swift and painless, and despite the

commercial and political influences behind the original recommendation of electrocution as a

possible method of execution, other states adopted the electric chair as their primary means of

execution. See, generally, id.

       29.     South Carolina purchased its electric chair in 1912 from the Adams Electric

Company in Trenton, New York, for $2800. First Electrocution in State Today, The Herald &

News (Newberry, S.C.), Aug. 12, 1912 at 3; see also Letters to State Electrician T.O. Boozer, File




                                                - 10 -
     3:21-cv-01651-RBH         Date Filed 06/03/21       Entry Number 1       Page 12 of 36




No. S112033 General Correspondence, attached as Exhibit 4. On information and belief, the 1912

chair, nicknamed “Old Sparky,” is the same chair Defendants intend to use to execute Plaintiff.

       30.     In 1912, just a few months after he was sentenced to death, William Reed became

the first person to die in South Carolina’s electric chair. Defendant SCDC executed Reed by

attaching one electrode to his head, another to his ankle; placing a leather mask over his face; and

applying a burst of 1900 volts of electricity for nine seconds, followed by another burst of 200

volts, and a third burst of 1900 volts for sixty seconds. First Electrocution in State Today, The

Herald & News (Newberry, S.C.), Aug. 12, 1912 at 3.

       31.     A significant percentage of executions in South Carolina’s electric chair produced

wanton pain and suffering. It is possible that as many as 30 percent of all electrocutions in South

Carolina did not go according to plan. John P. Wikswo, Jr. Aff. ¶ 13. Many electrocutions, in South

Carolina and other jurisdictions, resulted in a tortuous death and unexpected events, such as

burning flesh, smoking bodies, and beating hearts when the prisoner was expected to already be

dead. Moreover, all electrocutions leave behind a mutilated corpse. Dawson, 554 S.E.2d at 143

(the body is mutilated “whether or not the electrocution protocols are correctly followed and the

electrocution equipment functions properly”).

       32.     On information and belief, Defendant SCDC and its employees never developed a

scientifically or medically supported method for carrying out executions by electrocution. Instead,

when an execution did not go as planned, Defendant SCDC picked a new voltage (ultimately

ranging from as low as 1350 volts to as high as 7000 volts) or length of application time for the

next execution, essentially guessing-and-checking the means to accomplish the “instantaneous”

and “painless death” promised by the United States Supreme Court in Kimmler.




                                                - 11 -
     3:21-cv-01651-RBH          Date Filed 06/03/21      Entry Number 1       Page 13 of 36




        33.       The following are some examples of how people have died in South Carolina’s

electric chair:

                  a.    It took eleven minutes and multiple applications of current to kill Chris

        Aussie Moore in May of 1930. During his execution, one witness fainted and another had

        to leave the room. Allendale Negroes Electrocuted: Pair Meet Death Admitting Crime and

        with Prayer, The Index-Journal (Greenwood, S.C.), May 16, 1930, at 1.

                  b.    The next year, when 17-year-old Norman Blakely was put to death, he still

        had a strong heartbeat after he was hit with two electrical shocks carrying a current of 13

        amperes. After the state electrician, Sam Cannon, began the execution, “Blakely shot

        upward in the chair as electricity crackled into him.” Blakely’s “body contorted and the

        lips clenched grimly.” Ashley Halsey, Blakely Pays in Chair for Garrett Death, The

        Greenville News, May 27, 1931, at 1.

                  c.    In 1935, after Thurmond Harris was put to death in the electric chair, a

        witness commented, “The smell of that burning human flesh, the stiffening of the body of

        that moronic youth as the 2,300 volts cursed through it, and the twisted face when the mask

        was lifted off it are something that will not be easily erased from the memory.” Frederick

        Smith, About South Carolina, The Charlotte Observer, June 16, 1935, at section 3, p. 10.

                  d.    In 1939, SCDC executed six men in the span of 50 minutes, necessitating

        “smelling salts” to revive witnesses who fainted. The first person to die that day, 19-year-

        old George Wingard, walked to the electric chair to the sound of his five codefendants

        singing the hymn, “Till We Meet.” Harry Ashmore, Roy Suttles Says Did Not Shoot Kelly,

        The Greenville News, Mar. 25, 1939, at 1. When the state electrician threw the switch,

        Wingard’s body tensed, his head banged against the back of the chair, and flames danced




                                               - 12 -
3:21-cv-01651-RBH         Date Filed 06/03/21       Entry Number 1         Page 14 of 36




 on his skin. The electrician turned the current off and on three times. After Wingard finally

 died, employees of SCDC carried his body away “frozen,” stuck in a seated position.

 Banner, The Death Penalty: An American History at 192. The second man to die, William

 B. Woods, was left with burn marks and a “seared leg where [the] clamp fits.” Harry

 Ashmore, Roy Suttles Says Did Not Shoot Kelly, The Greenville News, Mar. 25, 1939, at

 11. When the third man, Roy Suttles, had his “thin legs and arms” strapped into the chair,

 he was “nervous and tense.” When the switch was thrown, his “pants caught fire and

 glowed.” The three other men executed that day prayed as they went to their deaths, their

 voices “broken off by current,” with water dripping from the headpiece and leg strap. Id.

         e.      In 1942, Defendant SCDC electrocuted John K. Robinson. A news report

 recounted the execution: Robinson’s body “stiffened as the high voltage tore through his

 limbs and torso. [He] was raised about three inches out of the chair. Lights on the

 switchboard panel flickered and the youth sank back into the chair.” The state electrician

 threw the switch a second time, “and again the shock raised him up from the wooden seat.”

 Charles Kelly, Next Stop, Eternity 241 (2016) (quoting two news reports from the

 Spartanburg Herald).

         f.      The following year, SCDC carried out the execution of Jesse Jones, a

 “slight” young man who was known to be “mentally-deficient.” Jesse Jones Is Executed

 for Murder, The Gaffney Ledger (Gaffney, S.C.), Apr. 6, 1943, at 5. Jones appeared not to

 understand what was happening and struggled with the executions as they strapped him

 into the chair, crying “you’ve got the wrong man” and begging to know “[w]hat I done?”

 Id.; Kelly, Next Stop Eternity at 50. When the first 2,200 volts of electricity hit Jones, “[t]he

 negro was raised several inches out of the chair, then settled back into position as the




                                          - 13 -
3:21-cv-01651-RBH         Date Filed 06/03/21       Entry Number 1        Page 15 of 36




 current was released.” Jesse Jones Is Executed for Murder, The Gaffney Ledger (Gaffney,

 S.C.), Apr. 6, 1943 at 5. Witnesses watched “[g]reat blisters” form on his right leg as smoke

 drifted up from the metal headpiece, and “the faint odor of burned human flesh could be

 smelled.” When the electrician applied the second burst, “blisters began swelling on his

 forehead,” while the blisters on his leg “grew larger, and seemingly threatened to burst.”

 Id.

         g.      According to records maintained by Defendant SCDC, George Stinney, Jr.,

 who was fifteen years old at the time of his death, weighed only 95 pounds and was barely

 five feet tall. Because of Stinney’s small size, employees of SCDC could not strap him into

 the chair and properly attach the electrodes. Problem solving, they made Stinney sit on a

 Bible. While transporting Stinney’s body to a funeral home, the hearse driver heard Stinney

 sigh and discovered he was still alive. By the time they arrived at the funeral home,

 Stinney’s heart had stopped beating. Kelly, Next Stop, Eternity at 82.

         h.      In 1947, it took five minutes and 47 seconds to execute Ernest Willis, whose

 heart continued to beat after the first series of currents were applied. Two Die for Murder,

 The Charlotte News, Aug. 15, 1947, at 4.

         i.      The same year, a circuit shorted during Rose Marie Stinnette’s execution,

 causing a light fuse to blow out and creating a “ghostly scene in the death house.”

 Witnesses reported seeing “sparks fly from the woman’s head and arms, which dimly

 lighted the room.” Electrocute Dixie Woman, The Pittsburgh Courier, Feb. 1, 1947, at 16.

         j.      Raymond Carney died in South Carolina’s electric chair in 1954. It took

 five bursts of electricity and more than six minutes to kill him. “The force of the first jolt

 of [2400 volts of] electricity yanked the front legs of the recently-rebuilt electric chair from




                                          - 14 -
     3:21-cv-01651-RBH         Date Filed 06/03/21      Entry Number 1        Page 16 of 36




        their floor bolts,” prompting prison officials to move witnesses away from the chair.

        Carney Is Executed at Columbia, The Times & Democrat (Orangeburg, S.C.), May 8,

        1954, at 1.

                k.     In 1985, SCDC electrocuted Joseph Charles Shaw, who weighed 260

        pounds. Shaw’s body “lurched abruptly against the restraints on the chair, causing a

        flapping noise,” and “[t]hin wisps of what appeared to be smoke rose from the rolled-up

        pants leg.” Harvey Burgess, Media Witness Recounts Details of Shaw’s Last Moments, The

        Times & Democrat (Orangeburg, S.C.), Jan. 12, 1985, at A1.

                l.     More recently, SCDC electrocuted James Neil Tucker in 2004. As

        employees of SCDC recounted in unrelated litigation, Tucker’s head shot back, his body

        convulsed, and the smell of burning flesh lingered in the room. When his body was

        removed from the chair, it was locked in a sitting position. The execution team then took

        the hood off of his head, revealing that his face was “black,” his mouth was “wide open,”

        and that Tucker likely died experiencing “gruesome pain.” Baxley v. Ozmint, No. 3:07-cv-

        040670CMC, Baxley Dep., ECF No. 47-8 at 140-41 (Jan. 24, 2008).

        34.     The current used by Defendant SCDC over the last 100 years has irrationally

fluctuated. See John P. Wikswo, Jr. Aff. ¶ 13. Defendants intend to continue this trend by

electrocuting Plaintiff without any explanation of how or why they settled on the most recent

protocol. 2 Other than tinkering with the currents, SCDC’s electrocution protocol has changed little

in the last century.

        35.     Electrocution was South Carolina’s sole method of execution from 1912 through

the 1950s, 1960s, and for nearly a decade after the state passed its new death penalty law in 1977.


2
  Plaintiff will soon move to file the most recent protocol under seal in compliance with a
confidentiality agreement.


                                               - 15 -
     3:21-cv-01651-RBH          Date Filed 06/03/21       Entry Number 1        Page 17 of 36




       36.     Since the 1960s, six men have been executed in South Carolina’s electric chair. On

information and belief, Defendant SCDC used at least three different voltages for varying lengths

of time to carry out these six executions.

       37.     By the 1980s, it had become clear that the electric chair could not accomplish a

quick or painless death. As a result, many states adopted new execution laws replacing

electrocution with lethal injection because it was thought to be more humane and because it was

“visually palatable relative to other methods.” See Deborah W. Denno, The Lethal Injection

Quandary: How Medicine Has Dismantled the Death Penalty, 76 FORDHAM L. REV. 49, 65 (2007).

       38.     On June 8, 1995, South Carolina became the 25th state to adopt lethal injection.

See S.C. Code Ann. § 24-3-530 (1995). The statute permitted a death-sentenced inmate to select

death by lethal injection but retained electrocution as an option. It also provided that if lethal

injection were found to be unconstitutional, condemned prisoners would die by electrocution. One

of the sponsors of the bill, Representative Harry Hallman, explained that the change from

electrocution to lethal injection was necessitated by the reality that “lethal injection is more

humane than dying in the electric chair.” Legislative Watch: Death Penalty, The Times &

Democrat (Orangeburg, S.C.), Mar. 2, 1955, at 2B.

       39.     Since 1995, 36 of the 39 executions in South Carolina have been by lethal injection.

Execution Database, DPIC. On information and belief, two of the three men who selected

electrocution were severely mentally ill and possibly incompetent at the time of their executions.

       40.     Earlier this year, while debating the most recent changes to the law, one of the

sponsors of the amendments, Richard “Dick” Harpootlian, characterized electrocution as “not

much better” than hanging in light of the risk of disastrous botches: “They are burned to death.

There is instance after instance after instance where people are not dead after the first jolt. They’re




                                                - 16 -
     3:21-cv-01651-RBH           Date Filed 06/03/21       Entry Number 1        Page 18 of 36




screaming and on fire. Horrible, horrible thing to do to another human being.” 124th S.C. Gen.

Assemb., Senate, Mar. 2, 2021 (statement of Sen. Richard A. “Dick” Harpootlian).

       41.     During the same debate, another sponsor of the amendments, Senator Greg

Hembree, observed that it was “not the government’s place” to “torture anybody needlessly,” and

consequently, “[lethal injection] is an option that, in my view, would be more humane than the

electric chair.” Id. (statement of Sen. Greg Hembree).

                             South Carolina’s Electrocution Process 3

       42.     On information and belief, Defendants plan to execute Plaintiff using the same

basic equipment and procedures that have been in place since they acquired the electric chair in

1912. See John P. Wikswo, Jr. Aff. ¶ 13. The process is premised on the concept that the first jolt

of electricity will stop the heart and end brain functioning, rendering the condemned person

unconscious and insensate. There is no scientific evidence to support this assumption. John P.

Wikswo, Jr. Aff. ¶ 12; Jonathan L. Arden Aff. ¶ 7–8, 13.

       43.     On information and belief, on the day of Plaintiff’s scheduled execution,

Defendants will shave Plaintiff’s head and his right leg from his knee to his ankle. Plaintiff will be

required to shower and then dress in pants that are cut off at the knee. Defendants will apply a

“conducting gel” to Plaintiff’s right calf and the crown of his head. See South Carolina 2002

Execution Protocol, attached as Exhibit 5.

       44.     On information and belief, Defendants will attach two electrodes to Plaintiff’s

body. They will affix one electrode to his right calf via a copper anklet, and they will attach a


3
  All protocols described in this complaint are publicly available and have been filed as exhibits in
recent litigation in state and federal courts. SCDC’s most recent execution protocol is confidential
and will be filed under seal. Here, Plaintiff uses the public protocols for argument’s sake. Plaintiff’s
challenge applies equally to the confidential protocol. There is no constitutional way to execute
someone by electrocution, and the current protocol suffers from the same basic defects as those
that are publicly available.


                                                 - 17 -
        3:21-cv-01651-RBH       Date Filed 06/03/21       Entry Number 1        Page 19 of 36




second electrode to the top of a helmet made of leather and copper mesh that they will strap to

Plaintiff’s head and buckle to the chair. See SCDC, Electric Chair Operations, June 2020 FOIA

Response, attached as Exhibit 6. On information and belief, the helmet apparatus is the same

equipment that Defendant SCDC purchased from Fred Leuchter in 1983 for $800. See William

Fox, Electric Chair Designed to Be Most Humane, Official Says, The Greenville News, Sept. 5,

1991, at 10A. The inner layer of the helmet is made of sponge, which Defendants will soak in an

ammonia chloride solution to increase conductivity and prevent the equipment and Plaintiff from

catching fire. Defendants will then put a leather hood over Plaintiff’s head, and they will use three

sets of straps to secure him to the chair: back arm straps, forearm straps, and ankle straps. See

South Carolina 2002 Execution Protocol, attached as Exhibit 5.

         45.   An SCDC document titled Electric Chair Operations called for the state electrician

to engage the circuit breaker and initiate the automatic electrocution cycle: 2000 volts at an

estimated five amperes for five seconds, followed by 1000 volts at an estimated two amperes for

eight seconds, followed by 250 volts at an unspecified amperage for two minutes. Exhibit 5.

         46.   On information and belief, since 1912, Defendants have used a protocol

substantially similar to this at least two dozen times. Of those executions, at least eight did not go

as planned—the condemned person had to be shocked three or more times before they were

pronounced dead; there was a heartbeat detected after the electricity was turned off; the execution

produced smoke, fire, or sparks; or the condemned person experienced severe involuntary muscle

contractions. These men almost certainly experienced excruciating and constitutionally intolerable

pain.

         47.   When electricity is applied to a human body in the manner Defendants are seeking

to execute Plaintiff, the current travels along all possible paths between the electrodes attached to




                                                - 18 -
     3:21-cv-01651-RBH           Date Filed 06/03/21       Entry Number 1        Page 20 of 36




the top of the head and the right calf. The greatest concentration of electrical current will follow

the path of least resistance; what part of the body comprises the path of least resistance will vary

among individuals, but it normally the skin and blood vessels, not the skull. It will also vary in the

individual during the execution event, depending on factors including their skin resistance, skull

thickness, and body composition. John P. Wikswo, Jr. Aff. ¶ 12(d); see also Deborah Denno,

Getting to Death: Are Executions Constitutional?, 82 IOWA L. REV. 319, 357–58 (1997).

        48.     Because the skull is, for all humans, among the most electrically resistant parts of

the body, the vast majority of the electrical current will travel through the skin and blood vessels

around the person’s head and neck, down their torso, and down their legs until it reaches the leg

electrode. Because Defendants use alternating current, the electricity will then follow the path of

least resistance in the opposite direction approximately sixty times per second. Throughout this

process, the skull will effectively insulate the brain from much of the electrical current. These facts

create a significant risk of a prolonged, excruciating death. John P. Wikswo, Jr. Aff. ¶ 12–13.

        49.     For decades, observers have expressed concern about electrocution as a method of

execution in South Carolina and around the country. For example, Fred Leuchter—a notorious and

ultimately disgraced advocate of electrocution who sold Defendant SCDC some of its electric chair

equipment—warned in 1991 that the manner in which South Carolina carries out electrocutions

runs two major risks: “restart[ing] the heart,” creating “a human vegetable sitting in the chair,” and

“cooking of body tissue . . . to the point that it can be pulled off the individual’s body like a cooked

chicken.” Electric Chair Designed to Be Most Humane, Official Says, The Greenville News, Sept.

5, 1991, at 10A.

       50.     Electrocution cannot produce immediate death because it does not instantly stop

brain functioning. When electrocution does eventually end brain activity, it does so either by




                                                 - 19 -
     3:21-cv-01651-RBH          Date Filed 06/03/21        Entry Number 1       Page 21 of 36




indirect thermal transfer (slow heating of the brain tissue) or oxygen loss (suffocation) that occurs

when breathing muscles clench involuntarily. Harold Hillman, The Possible Pain Experienced

During Execution By Different Methods, 22 Perception 745, 748 (1993). Under these

circumstances, minutes may elapse during which the person being executed remains conscious and

subject to unbearable pain but incapable of voluntary movement or communication. See id.

       51.     Additionally,    because    electrocution    causes   sudden,    involuntary    muscle

contractions, people killed in the electric chair experience blunt force trauma in addition to

suffocation, cardiac arrest, severe burns, and involuntary body functioning. John P. Wikswo, Jr.

Aff. ¶ 14; Jonathan L. Arden Aff. ¶¶ 9–11, 14.

       52.     Electrocution essentially always causes significant burning and charring of the

body. Many autopsies from executions by electrocution revealed burns on the legs and scrotum,

which would be extremely painful. Jonathan L. Arden Aff. ¶ 14.

       53.     In addition to the direct physical pain that electrocution causes, it can also trigger

the sensation of pain by activating the brain’s pain-sensing regions in a manner similar to “phantom

limb pain” experienced by amputees. Brief of Physicians for Human Rights et al. as Amici Curiae

in Support of Reversal at *7, Bryan v. Moore, 528 U.S. 960 (1999) (No. 99-6723), 1999 WL

1249424. This phenomenon occurs when electrical current is applied to an area of the brain that

controls the experience of pain. Id.

       54.     Because the pain-regulating regions of the brain are located deep within the brain

and are therefore protected from the source of current in a judicial electrocution, it is unlikely that

they are destroyed by the initial application of electricity. Id. Instead, it is likely that during a

judicial electrocution, weaker, non-destructive current reaches the pain-sensing regions of the




                                                - 20 -
     3:21-cv-01651-RBH           Date Filed 06/03/21      Entry Number 1        Page 22 of 36




brain and causes those regions to become activated. Id. If this occurs, the person subject to

electrocution would experience intense pain.

        55.     Electrocution also mutilates the prisoner’s body. With essentially all electrocutions,

the prisoner suffers severe burns with charring of the tissues, predominantly surrounding the areas

where the electrodes attach but also to other places of the body, including the upper legs and

scrotum. See Jonathan L. Arden Aff. ¶¶ 9, 14. The prisoner’s brain can also cook to the point of

swelling, a process that must happen while the prisoner is alive. Id. at ¶ 10. In some cases, the

condemned men may catch fire, their eyes could pop out, limbs contort, or their organs boil. Glass,

471 U.S. at 1087–88 (Brennan, J., dissenting from the denial of certiorari).

                                                 V.
                                      CLAIMS FOR RELIEF

                Count I: Eighth and Fourteenth Amendment Violation – Cruel
                                  and Unusual Punishment

        56.     Plaintiff realleges and incorporates herein by reference all preceding paragraphs of

this complaint as if set forth in full below.

        57.     The Eighth Amendment forbids states from carrying out executions by a method

that “superadds pain to the death sentence” beyond what is necessary to extinguish life. Bucklew

v. Precythe, 139 S. Ct. 1112, 1125 (2019). Specifically, “[p]unishments are cruel when they

involve torture or a lingering death. . . . something more than the mere extinguishment of life.” In

re Kemmler, 136 U.S. at 447.

        58.     To prevail on a claim that a specific method of execution violates the Eighth

Amendment, a plaintiff must make two showings: (1) that the challenged protocol “creates a

demonstrated risk of severe pain” and, (2) “that the risk [of severe pain] is substantial when

compared to the known and available alternatives.” Glossip v. Gross, 576 U.S. 863, 878–79 (2015).



                                                - 21 -
      3:21-cv-01651-RBH            Date Filed 06/03/21      Entry Number 1       Page 23 of 36




           Electrocution Creates a Demonstrated Risk of Severe Pain and Suffering

        59.        There is a substantial risk that death by electrocution will cause severe pain. John

P. Wikswo, Jr. Aff. ¶ 11, 15.

        60.        Death by electrocution is caused by asphyxiation and/or organ damage due to

thermal heating, i.e., cooking. Both processes take time, meaning death in the electric chair is not

instantaneous. Id. at ¶ 11–12.

        61.        A person subjected to the electric chair may remain conscious and sensate for some

period during the electrocution event. A person only loses consciousness during an electrocution

when they lose brain functioning, which occurs through either (1) a direct assault on the brain; or

(2) insufficient blood circulation to the brain. Both processes take time, meaning a person

subjected to death in the electric chair will remain conscious and sensate during the electrocution.

Id. at ¶ 12, 14.

        62.        Because a person subjected to death in the electric chair can remain alive,

conscious, and sensate during the electrocution, there is a significant likelihood of excruciating

pain during the event. Electrocution produces various physiological reactions: burning and

charring of the skin; thermal heating, i.e., cooking of the body and internal organs; direct excitation

of sensory, motor, secretory, and autonomic nerves; direct excitation of brain nerves, causing

sensations of sound, light, dread, and fear; simultaneous contractions in the flexor and extensor

muscles (e.g., the hamstring muscle on the back of the thigh and the quadriceps muscle on the

front of the thigh at the same time); contraction of the muscles necessary for breathing, preventing

the person from inhaling or exhaling and causing the person to suffocate. All of these reactions

would likely cause extreme pain. John P. Wikswo, Jr. Aff. ¶ 12; Jonathan L. Arden Aff. ¶¶ 9–11,

14.




                                                  - 22 -
      3:21-cv-01651-RBH           Date Filed 06/03/21    Entry Number 1        Page 24 of 36




       63.     Death in the electric chair also produces needless and wanton psychological

suffering. During the electrocution process, the condemned person’s perception of time may

become distorted, causing him to experience the electrical trauma as lasting dramatically longer

than it appears to a bystander and causing him to perceive each of the sixty cycles of electrical

current that will pass through his body every second. When the electrical current directly excites

brain nerves, it may trigger sensations of sound, light, dread, and fear. And because Defendants

tightly strap condemned people into the electric chair and cover their faces with a leather hood,

they are unable to signal when they are experiencing pain or suffering. John P. Wikswo, Jr. Aff. ¶

12.

       64.     Because of the unpredictability and variability of any given individual’s electrical

resistance and that of the electric chair apparatus during an electrocution, the current delivered to

one prisoner will vary significantly from the current delivered to other prisoners. As a result, the

amount of time an individual prisoner remains alive, conscious, and sensate are unknown and will

vary substantially from person to person. John P. Wikswo, Jr. Aff. ¶ 12(d).

       65.     There is evidence that an executed person experienced excruciating pain and

suffering in at least 30 percent of all electrocutions Defendants have carried out in the electric

chair. John P. Wikswo, Jr. Aff. ¶ 13. Of the seven executions Defendants have carried out in the

electric chair since 1985, there is evidence of excruciating pain and suffering in at least five

executions. 4 These estimates are almost certainly a significant undercount of the true totals

because, as explained above, a person executed in the electric chair cannot signal when they are

experiencing pain or suffering.




4
 The five men are Pee Wee Gaskins, James Terry Roach, Joseph Carl Shaw, James Neil Tucker,
and James Earl Reed.


                                               - 23 -
     3:21-cv-01651-RBH           Date Filed 06/03/21       Entry Number 1        Page 25 of 36




        66.     More broadly, evidence from other states confirms that death in the electric chair

“superadds” pain and creates a constitutionally impermissible risk of extreme suffering. For

example, in 1985, Justice Brennan described various problems with the electric chair, including

the likelihood that a prisoner could catch fire or otherwise have his body mutilated while strapped

in the electric chair. Glass, 471 U.S. at 1087–88 (Brennan, J., dissenting from the denial of

certiorari). Similarly, the Supreme Court of Nebraska concluded that “electrocution will

unquestionably inflict intolerable pain unnecessary to cause death in enough executions so as to

present a substantial risk that any prisoner will suffer unnecessary and wanton pain in a judicial

execution by electrocution.” Mata, 745 N.W.2d at 278.

        67.     In 1983, it took Alabama fourteen minutes and three attempts to execute John Evans

in the electric chair. After prison officials applied the first burst of 1900 volts, smoke and sparks

poured from under the hood covering Evans’s face and the room filled with the smell of burning

flesh and clothing, prison doctors determined that Evans was still alive. Id. at 1091–92. Prison

officials applied a second burst of electricity for another thirty seconds, and more smoke filled the

room, along with the increasingly sickening smell of burning flesh, but again doctors determined

that Evans was not dead. It was only after prison officials had applied a third jolt of electricity that

prison doctors declared him dead. Id.

        68.     In 1990, it took Virginia executioners more than five minutes to electrocute Wilbert

Lee Evans. During the execution, Evans bled so profusely that his shirt became soaked in blood.

Deenan L. Brown, Execution Probe Sought, Wash. Post, Oct. 21, 1990, at B1.

        69.     That same year, Florida officials attempted to execute Jesse Tafero for more than

four minutes. After applying three separate cycles of electricity at 2000 volts, Tafero appeared to

still be alive. As spectators watched, a fire ignited on Tafero’s head, with six- to twelve-inch flames




                                                 - 24 -
       3:21-cv-01651-RBH        Date Filed 06/03/21        Entry Number 1       Page 26 of 36




rising from his body and filling the chambers with smoke. During the fire, Tafero continued to

produce “gurgling sounds.” See Br. of App. at 20, Buenoano v. Florida, 565 So.2d 309 (June 18,

1990).

         70.   Although Virginia prison officials rewired their electric chair in the wake of Wilbert

Lee Evans’s torturous death, it nevertheless took two attempts for them to kill Derick Peterson in

1991. Karen Haywood, Convicted Killer Executed in Virginia, But Only on Second Try, AP News,

August 23, 1991, https://apnews.com/article/77b06f17fdeb31c1c23347adc150a3a5.

         71.   In 1998, Florida attempted to execute Pedro Medina in the electric chair. As with

Tafero, Medina caught on fire. Media lurched backwards and balled his hands as blue and orange

flames up to a foot long shot from the right side of his head. One witness recalled that the execution

was “brutal, terrible. It was a burning alive, literally.” Ron Wood, Flames erupt from man’s face

mask      during     death   sentence     electrocution,     AP    News,      March     25,     1997,

https://apnews.com/article/ae9d4a0e21a72803fe299daac7850440. The smell of burnt flesh

lingered as the witnesses left. Id. There are numerous other cases of “botched” electrocutions in

the United States.

         72.   If Defendants are permitted to carry out Plaintiff’s execution in the electric chair,

there is a strong likelihood that he will suffer a torturous, terrifying death. Death by electrocution

superadds pain to a death sentence that Defendants could carry out using lethal injection.

           Electrocution Violates Human Dignity Due to the Mutilation of the Body

         73.   The Eighth Amendment also protects human dignity. The Supreme Court stated in

Trop v. Dulles, 356 U.S. 86, 100 (1958) that the “basic concept of the Eighth Amendment is

nothing less than the dignity of man.” See also Hall v. Florida, 572 U.S. 701, 724 (holding that

Florida’s practice of disregarding the standard error or measurement violated the Eighth




                                                - 25 -
     3:21-cv-01651-RBH          Date Filed 06/03/21      Entry Number 1        Page 27 of 36




Amendment because it was inconsistent with “our Nation’s commitment to dignity and its duty to

teach human decency as the mark of a civilized world”). Mutilating prisoners’ bodies is antithetical

to human dignity.

          74.   Repulsion at the mutilation of prisoners’ bodies existed before the founding and has

survived as an American tenet. Writing in 1769, William Blackstone described the “occasion a

mutilation or dismembering” as “disgusting,” though he comforted the “English reader” by

reminding her that such punishments were rare but accepted in most other European countries. The

University of Chicago, The Founders’ Constitution, William Blackstone, Commentaries on the

Laws of England, https://press-pubs.uchicago.edu/founders/documents/amendVIIIs4.html. At the

time, Mutilation included slitting nostrils, cutting off ears, and branding hands or the face. Id. If

branding a hand is mutilation, so too is electrocuting the entire body, which always leaves behind

a charred corpse. See Dawson, 554 S.E.2d at 143 (acknowledging that the body is mutilated

“whether or not the electrocution protocols are correctly followed and the electrocution equipment

functions properly”).

          75.   Additionally, some of the staunchest originalists agree that some mutilating

punishments accepted at the Founding would now be unconstitutional. See Antonin Scalia,

Originalism: The Lesser Evil, 57 U. CIN. L. REV. 849, 861 (1989) (acknowledging as

unconstitutional laws “providing public lashing, or branding of the right hand, as punishment . . .

[e]ven if it could be demonstrated unequivocally that these were not cruel and unusual measures

in 1791.”). Again, if branding of the right hand amounts to unconstitutional mutilation, so does

electrocuting a person until his body is blistered and his brains cooked. See Dawson, 554 S.E.2d

at 144.




                                               - 26 -
     3:21-cv-01651-RBH          Date Filed 06/03/21      Entry Number 1        Page 28 of 36




       76.     To be sure, electrocution causes the prisoner’s organs to boil, head to catch fire,

eyes to pop, or his body to blister, giving off the nauseating odor of burning flesh. Glass, 471 U.S.

at 1087–88 (Brennen, J., dissenting from denial of certiorari). In all electrocutions, the prisoner

suffers severe burns with charring of the tissues, many times including burns to the legs and

scrotum. See Jonathan L. Arden Aff. ¶¶ 9, 14. The person’s brain can also cook to the point of

swelling, a process that must happen while the prisoner is alive. Id. at ¶ 10. The body is mutilated

“whether or not the electrocution protocols are correctly followed and the electrocution equipment

functions properly.” Dawson, 554 S.E.2d at 143.

       77.     Because of the mutilation to the prisoner’s body, Georgia and Nebraska, two states

accounting for more than 15% of the nation’s electrocutions, have declared electrocution cruel and

unusual punishment, regardless of pain. Mata, 745 N.W.2d 229; Dawson, 554 S.E.2d 137; see also

Execution Database, DPIC.

       78.     The Nebraska Supreme Court concluded that electrocution’s “proven history of

burning and charring bodies is inconsistent with both the concepts of evolving standards of

decency and the dignity of man.” Mata, 745 N.W.2d at 278. Under today’s scientific standards,

electrocution “has proven itself to be a dinosaur more befitting the laboratory of Baron

Frankenstein than the death chamber of state prisons.” Id. (internal quotations omitted).

       79.     Similarly, the Georgia Supreme Court could not “ignore the cruelty inherent in

punishments that unnecessarily mutilate or disfigure the condemned prisoner’s body or the

unusualness that mutilation creates in light of viable alternatives which minimize or eliminate the

pain and/or mutilation.” Dawson, 554 S.E.2d at 143. State autopsy reports revealed that “the bodies

are burned and blistered with frequent skin slippage from the process.” Id. And all experts in the




                                               - 27 -
     3:21-cv-01651-RBH          Date Filed 06/03/21      Entry Number 1        Page 29 of 36




case agreed that “the brains of the condemned prisoners are destroyed in a process that cooks them

at temperatures between 135 and 145 degrees Fahrenheit.” Id.

       80.     Mutilating a prisoner’s body through electrocution violates human dignity,

especially when lethal injection is available. When compared to lethal injection, electrocution

“inflicts purposeless physical violence and needless mutilation that makes no measurable

contribution to accepted goals of punishment.” Dawson, 554 S.E.2d at 143.

             Lethal Injection is a Readily Available Alternative that Significantly
                   Reduces the Risk of Severe Pain Posed by Electrocution

       81.     A condemned person bears the burden of proposing a feasible and readily available

alternative, although that proposed alternative need not be one that is “presently authorized by a

particular state’s law.” Bucklew, 139 S. Ct. at 1128; see also id. at 1136 (Kavanaugh, J.,

concurring) (noting that the entire Bucklew Court agreed on this point).

       82.     Lethal injection is a readily available alternative that significantly reduces the risk

of severe pain posed by the electric chair.

       83.     The Supreme Court of the United States has made clear that lethal injection is “the

most humane [execution method] available.” Baze, 553 U.S. at 62.

       84.     When carried out properly, lethal injection can largely eliminate the risk of pain

that comes with other methods of execution. Lee, 140 S. Ct. at 2591. As a result, there is a

“consensus among the States and the Federal Government that lethal injection is the most humane

method of execution.” Bredesen, 486 F.3d at 907.

       85.     Defendants should execute Plaintiff with a single dose of pentobarbital. See Lee,

140 S. Ct. at 2591 (observing that a single dose of pentobarbital is “widely conceded to be able to

render a person fully insensate and does not carry the risks of pain that some have associated with

other lethal injection protocols” (internal quotations omitted)).



                                               - 28 -
     3:21-cv-01651-RBH           Date Filed 06/03/21       Entry Number 1      Page 30 of 36




         86.    Defendants could execute Plaintiff similarly to how the federal government carried

out 13 lethal injections in the last year. See 2019 Addendum to Federal Execution Protocol,

attached as Exhibit 7.

         87.    The federal procedure calls for a first dose containing “2.5 grams of Pentobarbital

Sodium in 50 mL of diluent” Id. at 2. This injection should quickly render the prisoner

unconscious. A second injection with the exact same solution is administered. Id. A third injection

of 60 milliliters of saline solution is then used to flush the equipment. Id. The prisoner’s heart is

monitored throughout the execution. Id.

         88.    Pentobarbital has “been adopted by five of the small number of States that currently

implement the death penalty.” Lee, 140 S. Ct. at 2591. It has been used in “over 100 executions,

without incident,” and it has been “repeatedly invoked by prisoners as a less painful and risky

alternative to the lethal injection protocols of other jurisdictions.” Id.

         89.    Capital punishment by a single dose of pentobarbital has twice been explicitly

upheld by the Supreme Court of the United States. Id.; Bucklew, 139 S. Ct. 1112. And it has

repeatedly been upheld by numerous Courts of Appeals. See, e.g., Whitaker v. Collier, 862 F. 3d

490 (5th Cir 2017); Zink v. Lombardi, 783 F. 3d 1089 (8th Cir 2015); Gissendaner v.

Commissioner, 779 F. 3d 1275 (11th Cir 2015).

         90.    When suggesting an alternative method of execution, a “prisoner may point to a

well-established protocol in another State as a potentially viable option.” Bucklew, 139 S. Ct. at

1128. States should make good-faith efforts to carry out the prisoner’s suggested alternative

method of execution. See id. at 1125.

         91.    South Carolina has failed to make a good-faith effort to obtain lethal injection

drugs.




                                                 - 29 -
     3:21-cv-01651-RBH          Date Filed 06/03/21      Entry Number 1       Page 31 of 36




       92.     Indeed, 14 states have used pentobarbital to carry out executions: Alabama,

Alabama, Arizona, Delaware, Florida, Georgia, Idaho, Mississippi, Missouri, Ohio, Oklahoma,

South Carolina, South Dakota, Texas, and Virginia. Overview of Lethal Injection Protocols, DPIC,

https://deathpenaltyinfo.org/executions/lethal-injection/overview-of-lethal-injection-protocols.

Five more states plan to use it: Kentucky, Louisiana, Montana, North Carolina, and Tennessee. Id.

States and the federal government have carried out dozens of executions with pentobarbital over

the last eight years while Defendants have claimed it is unavailable. More executions with

pentobarbital are scheduled later this year.

       93.     Lethal injection is by far the most prevalent method of execution in the United

States. American jurisdictions have settled on lethal injection as the most humane method of

execution after a 100-plus year history of searching for humane methods of execution. Until South

Carolina’s recent amendment, every death penalty jurisdiction in the country used lethal injection

as its primary method of execution.

       94.     Of the nation’s 1,533 executions since 1976, nearly 90% (1,353) of them have been

carried out by lethal injection. Execution Database, DPIC. In the same period, only 163 executions

have been by electrocution, with more than 140 of these occurring in the 70s, 80s, and 90s. Id.

       95.     In the last year, 15 executions have been carried out by lethal injection. Id. All of

them by a single dose of pentobarbital.

       96.     In the last few months, Arizona has secured a new batch of pentobarbital. Jacques

Billeaud, Arizona finds death penalty drug after hiatus in executions, AP News, March 5, 2021,

https://apnews.com/article/arizona-phoenix-executions-6f0ce846e174119635509e0c16b9ac1d.

       97.     Since 2013, when Defendants first claimed they would have trouble obtaining lethal

injection drugs, 13 states and the federal government have carried out 207 lethal injections. Id.




                                               - 30 -
     3:21-cv-01651-RBH          Date Filed 06/03/21       Entry Number 1        Page 32 of 36




       98.      Texas carried out the fourth lethal injection of the year on May 19, less than two

weeks ago. Id. It used a single dose of pentobarbital. Juan A. Lozano and Michael Graczyk, Absent

media, Texas executes inmate who killed great aunt, AP News, May 19, 2021,

https://apnews.com/article/texas-executions-lifestyle-747fc8994706df9dee9e64909c464b99. The

prisoner was pronounced dead 12 minutes after the drug was administered. Id.

       99.      Lethal injection is a “proven alternative method” with a “track record of successful

use.” Bucklew, 139 S. Ct. at 1130.

       100.     While Plaintiff has a duty to present a readily available alternative to electrocution,

Defendants have a corresponding duty to make a good faith effort to implement that alternative.

Defendants cannot use a substantially more painful method of execution simply because they have

failed to acquire execution drugs. As evident by the hundreds of lethal injections taking place,

Defendants could have obtained the necessary drugs to carry out Plaintiff’s execution had they

properly prepared. Instead, they did not prepare and now seek to use the electric chair.

              Electrocution is Inconsistent with the Evolving Standard of Decency

       101.     Adjacent to the Supreme Court’s method-of-execution analysis is its

proportionality analysis. 5 The Court’s proportionality analysis looks to the “objective indicia of

consensus, as expressed in particular by the enactments of legislatures that have addressed the

question.” Simmons, 543 U.S. at 564. Consensus among the country’s legislatures gives the Court

“essential instruction” on the bounds of the Eighth Amendment. Id. Indeed, under the original

meaning of the Eighth Amendment, a punishment could become “unusual” by being “disallowed


5
  See, e.g., Atkins v. Virginia, 536 U.S. 304 (2002) (death penalty is disproportionate for people
with intellectual disabilities); Roper v. Simmons, 543 U.S. 551 (2005) (death penalty is
disproportionate for juvenile offenders); Kennedy v. Louisiana, 554 U.S. 407 (2008) (death penalty
is disproportionate for the rape of a child); Graham v. Florida, 560 U.S. 48 (2010) (life without
parole is disproportionate for nonhomicide juvenile offenders); Miller v. Alabama, 567 U.S. 460
(2012) (mandatory life without parole is disproportionate for juvenile offenders).


                                                - 31 -
     3:21-cv-01651-RBH          Date Filed 06/03/21       Entry Number 1        Page 33 of 36




by legislative reform.” John Stinneford, The Original Meaning of “Unusual”: The Eighth

Amendment as a Bar to Cruel Innovation, 102 Nw. U. L. Rev. 1739, 1814 (2008). Additionally,

actual “practices are an important part of the Court’s inquiry into consensus,” Graham, 560 U.S.

at 62, as is “the consistency of the direction of change.” Atkins, 536 U.S. at 315. Once the

consensus inquiry is complete, the Court brings its own judgment to bear “by asking whether there

is reason to disagree with the judgment reached by the citizenry and its legislators.” Id. at 313.

       102.    Though the consensus analysis is typically reserved for determining whether a

punishment is disproportionate to a crime or an offender, the Supreme Court has applied it in other

death penalty contexts. See Hall, 572 U.S. at 714–18 (holding that a ceiling IQ score of 70 for

raising Atkins claims is against consensus and unconstitutional).

       103.    Today, there is a strong consensus against the use of the electric chair.

       104.    When the Supreme Court of the United States invalidated the death penalty for

people with intellectual disabilities (ID), only 20 jurisdictions authorized the practice. Atkins, 543

U.S. at 313–15. Three years later, the Court did the same for juvenile offenders, and again only 20

jurisdictions authorized the practice. Roper, 543 U.S. at 564–65. Both times, the Court noted that

the practices, though authorized, were rarely carried out. Id. In the decade before Atkins, only five

states had executed a person with a known IQ below 70, and in the decade before Roper, only three

states had executed a juvenile offender. Id. The Court also noted the consistency of change with

consensuses surrounding the practices. Id. at 565–67. In the decades before Atkins and Roper,

states abandoned the penalties, but no state enacted new laws permitting them. Id. at 565–66.

       105.    Similarly, when the Court invalidated mandatory life without parole (LWOP) for

juveniles, the practice was authorized in 29 jurisdictions. Miller, 567 U.S. at 484. But the Court

reasoned that simply counting the jurisdictions presented a “distorted view.” Id. In most of the




                                                - 32 -
     3:21-cv-01651-RBH           Date Filed 06/03/21       Entry Number 1        Page 34 of 36




jurisdictions, mandatory LWOP had been designed for adults, and so the penalty was without

“deliberate, express, and full legislative consideration.” Id. at 485–87 (quoting Graham, 560 U.S.

at 67). And when the Supreme Court invalidated LWOP for nonhomicide juvenile offenders, it did

so despite 39 jurisdictions authorizing the practice. Graham, 560 U.S. at 62. In practice, however,

there were only 124 juvenile offenders in 11 jurisdictions serving LWOP for a nonhomicide

offense. Id. at 64. The actual numbers made clear how rare the penalty was, leading to the Court’s

conclusion that a consensus had developed against LWOP for nonhomicide juvenile offenders. Id.

at 65.

         106.   Today, seven states authorize execution by electrocution, but this view too is

distorted. 6 Of the seven states, electrocution is a back-up in six of them. 7 As a backup,

electrocution is only used if the prisoner selects it, if other methods are held unconstitutional, or if

other methods are unavailable. See supra Note 7. Only in South Carolina is electrocution the

default method authorized under law, a number lower than the authorization numbers in Atkins,

Roper, Graham, and Miller. South Carolina is also the only state to declare more humane methods

of execution “unavailable” and force a prisoner to be electrocuted.

         107.   In practice, electrocution is rarely used. In the last ten years, only two states

(Tennessee and Virginia) have executed someone by electrocution, again a number lower than the

five and three states mentioned in Atkins and Roper, respectively. See Execution Database, DPIC.

Additionally, the percentages of executions made up by electrocutions has continually declined



6
 The seven states are Alabama, Ala. Code § 15-18-82.1(a); Florida, Fla. Stat. § 922.105(1);
Kentucky, Ky. Rev. Stat. § 431.220(b); Mississippi, Miss. Code Ann. § 99-19-51(3); Oklahoma,
Okla. Stat. tit. 22, § 1014(C); South Carolina, S.C. Code Ann. § 24-3-530(A); and Tennessee,
Tenn. Code § 40–23–114(b).
7
 See Alabama, Ala. Code § 15-18-82.1(a); Fla. Stat. § 922.105(1); Ky. Rev. Stat. § 431.220(b);
Miss. Code Ann. § 99-19-51(3); Okla. Stat. tit. 22, § 1014(C); Tenn. Code § 40–23–114(b).


                                                 - 33 -
     3:21-cv-01651-RBH           Date Filed 06/03/21      Entry Number 1        Page 35 of 36




since the 1970s. Id. From 1976 and through the 80s, electrocutions made up 63% of the executions.

Id. Then in the 90s, that number shrank to 15%. Id. In the first decade of the twentieth century, 2%

of all executions were carried out by electrocution. Id. And since 2010, again only 2% (7 total) of

the executions carried out in the United States have been by electrocution. Id.

        108.    The direction of change in the United States has consistently been against the use

of the electric chair. Additionally, legislative support and actual practices of electrocution have

dragged since the 1970s. Electrocution is far less common than the practices found in Atkins,

Roper, Graham, and Miller.

                                Count III: Preliminary Injunction

        109.    Plaintiff realleges and incorporates herein by reference all preceding paragraphs of

this complaint as if set forth in full below.

        110.    Defendants’ efforts to execute Plaintiff by an unconstitutional means threatens to

permanently deprive him of his federal constitutional rights. Unless they are enjoined, Defendants

will carry out Plaintiff’s execution on June 18, 2021, using a process that is nearly certain to

produce severe and unnecessary pain. Plaintiff will soon file a motion requesting a temporary

restraining order and a preliminary injunction.

                Count IV: Declaratory Judgment Pursuant to 28 U.S.C. § 2201

        111.    Plaintiff realleges and incorporates herein by reference all preceding paragraphs of

this complaint as if set forth in full below.

        112.    Executing Plaintiff by judicial electrocution will violate his rights under the federal

constitution.




                                                - 34 -
    3:21-cv-01651-RBH         Date Filed 06/03/21       Entry Number 1          Page 36 of 36




                                    PRAYER FOR RELIEF

      Plaintiff Brad Keith Sigmon requests that this Court:

   1. Grant a preliminary injunction prohibiting Defendants from carrying out, or attempting to

      carry out, any executions by electrocution unless a condemned inmate selects electrocution

      as the method of execution.

   2. Grant declaratory relief, as requested in this Complaint.

   3. Grant any further relief as the Court deems just and proper.



June 3, 2021                                          Respectfully submitted,

                                                      s/ Joshua Snow Kendrick
MEGAN E. BARNES                                       JOHN H. BLUME
FED. ID # 13283                                       Fed. ID #1360
JUSTICE 360                                           159 Hughes Hall
                                                      Ithaca, NY 14853
900 ELMWOOD AVE, SUITE 200                            (607) 255-1030
COLUMBIA, SC 29201
(803) 765-1044
                                                      JOSHUA SNOW KENDRICK
GERALD W. KING                                        Fed. ID # 9037
Application for pro hac vice pending                  KENDRICK & LEONARD, P.C.
FEDERAL PUBLIC DEFENDER                               506 Pettigru (29601)
                                                      P.O. Box 6938
CAPITAL HABEAS UNIT                                   Greenville, SC 29606
129 WEST TRADE, ST., STE 300                          (864) 760-4000
CHARLOTTE, NC 29202
(704) 688-6946




                                             - 35 -
